UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2010 Date of reporting period: March 31, 2010 Item 1. Report to Stockholders. Semi-Annual Report March 31, 2010 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND March 31, 2010 Dear Shareholder of the Rigel US Large Cap Growth Equity Fund (RGLLX): After a modest pullback in October, which marked the first monthly decline since February, the market, as measured by the Russell 1000 Growth Index, resumed its sharp recovery through the year end.Once again, the rise was broad based as each sector within the Russell 1000 Growth Index achieved a positive return for the quarter.In our view, the continuing rally was primarily driven by improving investor confidence for an accelerating economic recovery and also some comforting clarity regarding progressing Health Care reform legislation.While the market’s upside momentum may certainly continue over the near-term, we do believe that there are a number of developing factors that may present some challenges. From a macroeconomic perspective, headwinds include the high rate of unemployment, an expanding Federal budget deficit and the looming prospect of higher tax rates.Moreover, following a significant upward move in a number of previously oversold stocks, valuations have consequently substantially recovered, thereby resulting in less compelling risk/reward balances.Given these factors, we have further shifted our holdings in favor of stocks of companies that we believe are better positioned to meet or beat expectations, and where valuations are less ambitious.This has resulted in increased weightings toward the Consumer Staples and Health Care sectors, and within Consumer Discretionary toward ‘trade down’ beneficiaries.On the other hand, we have reduced our exposure to Information Tech, Finance and Energy. Based on relative attribution, performance for the quarter benefited primarily from positive stock selection results within Health Care (Medco Health, Express Scripts and Hospira), offset by underperforming selection within Materials, Information Tech and Consumer Staples.Most detrimental to our returns were a pair of significant disappointments – Kinross Gold’s stock suffered following the disclosure of production problems at a mine critical to its growth, and CVS Caremark’s stock dropped sharply when management significantly cut earnings guidance due to merger integration problems.Our results were also impacted slightly by an adverse allocation effect from frictional cash balances. The first calendar quarter of 2010 was strong, but it was the month of March that made the quarter.Following a modest pull-back which commenced in January, the equity markets stabilized within February, and then rallied sharply in March.Evidence of domestic economic progress appeared to be the primary catalyst for the rally, as we witnessed an increasingly cyclical leadership – e.g., Consumer Discretionary and Industrials.Finance also recovered a bit, possibly reflecting some relief associated to the favorable implications for reduced credit risks attributable to the improving economy; although the threat of Finance Reform remains on the horizon.Putting this calendar quarter in context, the market’s, as represented by the aforementioned Index, continued bounce from the 2009 lows has been quite impressive in both magnitude and duration – now up 74% over almost 13 months, from March 9, 2009 to March 31, 2010, without a meaningful interim correction (i.e., of 10% or greater). 2 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND Fundamentally, the improving investor optimism has been accomplished despite a number of prevailing/threatening factors and circumstances that could undermine further progress.These include a sustained high rate of unemployment, the prospect of rising interest rates, higher taxes and higher budget deficits both in the U.S. and abroad, and the potential for additional global financial instability (including sovereign credit issues).Moreover, from a technical viewpoint, many stocks are exhibiting characteristics that would be classified as “extended” or “over-bought”, and the most recent gains lack “confirmation” from a trading volume perspective.With these issues in mind, we have maintained our portfolio positioning with a lean toward companies that we believe are less vulnerable to disappointment, and where valuations are more reasonable.Related to this, we have taken advantage of the recent rally to take some profits in several holdings, particularly amongst those that appear most technically extended. For 2010’s first calendar quarter, despite our comparatively balanced, less cyclically-dependent portfolio positioning, we were ahead of the Russell 1000 Growth Index year-to-date through February 28, 2010 (-0.78% versus Index returns of -1.08%) and on pace through March 15, 2010 (3.15% versus Index returns of 3.13%).Unfortunately, three of our holdings were impacted late in March in response to underwhelming EPS releases/guidance updates (namely ConAgra, General Mills and Jabil Circuit).In terms of our portfolio return over the quarter, our most notable detractors included Hewlett Packard and Google, and leading contributors included Express Scripts, and a number of Consumer names (Estee Lauder, Dr. Pepper Snapple, TJX and Royal Caribbean).Reflecting our more balanced sector positioning, our allocation effect was fairly muted, with a slight favorable contribution by our underweight in Utilities offset by slight adverse impacts from our underweight in Finance and overweight in Telecom; also our frictional cash holding resulted in a modest drag. The portfolio return for the semi-annual period ending March 31st was 10.05%, compared with the Russell 1000 Growth Index for the same time frame at 12.96% Outlook The equity market, as represented by the Russell 1000 Growth Index, has recovered significantly from the lows established in March 2009, propelled by evidence of an economic recovery and corporate earnings results that exceeded expectations. Companies managed through the downturn remarkably well, with the predominant driver being expense controls.In order for the market to continue its upward trajectory in 2010, we believe the economic landscape needs to continue to exhibit favorable trends – at or ahead of heightened expectations.Furthermore, the incremental improvements from further cost reductions appear likely to be marginal.As such, some demonstration of meaningful revenue gains will become increasingly critical.Important indications of progress on this front will become apparent in the upcoming round of earnings releases, which will offer not only data regarding recent sales trends, but also guidance updates for the first half of 2010. The magnitude and sustainability of the rally in the equity markets has been quite exceptional, as similar percentage increases have not taken place since the 1930’s.However, for the equity market rally to continue this heady pace, we believe we would need a continued acceleration in domestic economic growth and/or an almost unprecedented expansion in investor risk tolerances.The latter could happen 3 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND without the former, but would likely be short-lived and would also likely be increasingly susceptible to ultimately being reconciled by a correction of a formidable magnitude.Much more constructive would be the former, without the latter.But for economic growth to continue to improve, the Consumer will need to contribute beyond merely the recent strong retail sales resulting from pent-up demand relative to very easy comparisons.This we’re not convinced could happen unless employment growth progressively and meaningfully improves. Fundamentally, there is no doubt that the economy has improved and companies across industries and sectors have successfully rationalized their businesses to address the changing landscape.Nevertheless, much of the positive economic gains and corporate profit improvements have now been suitably factored into valuations and have also led to heightened expectations.And one could also surmise that imbedded within recently heightened forecasts for real Gross Domestic Product (GDP) and corporate profits would be similarly heightened expectations for consumer activity (and employment growth) which will have to be satisfied.We’ll certainly keep a close eye on these indicators. Technically, there are already a number of sign-posts that warn of a potential pull-back (e.g. historical context, a graduation of leadership to previous laggards, and bullish sentiment reaching extremes in the absence of volume confirmations).So, for the foreseeable future, as our investment philosophy dictates, we will remain respectful of the prevailing market environment.But, nevertheless, we will not be riding this train blissfully, but rather will remain alert and wary of the multiple challenges and potential complications that could at least temporarily derail its near-term progress. Sincerely, Rafael A. Villagran Chief Investment Officer Rigel Capital, LLC Portfolio Manager Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. Opinions expressed are those of Rigel Capital, LLC, are subject to change at any time, are not guaranteed and are not a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments on page 8 of this report for holdings information. The Russell 1000 Growth Index contains those securities in the Russell 1000 Index with a greater-than-average growth orientation. You cannot invest directly in an index. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Rigel U.S. Equity Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 4 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND EXPENSE EXAMPLE at March 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/09 – 3/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.00% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/09 3/31/10 10/1/09-3/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 7 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares COMMON STOCKS - 98.86% Value Activities Related to Credit Intermediation - 4.46% Visa, Inc. - Class A $ Aerospace Product and Parts Manufacturing - 1.32% United Technologies Corp. Animal Slaughtering and Processing - 2.07% ConAgra Foods, Inc. Hormel Foods Corp. Beverage Manufacturing - 3.80% The Coca-Cola Co. Dr Pepper Snapple Group, Inc. Clothing Stores - 1.91% Ross Stores, Inc. TJX Companies, Inc. Communications Equipment Manufacturing - 4.60% Cisco Systems, Inc.* QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 5.29% Apple, Inc.* Hewlett-Packard Co. International Business Machines Corp. Computer Systems Design and Related Services - 4.09% Cognizant Technology Solutions Corp. - Class A* Priceline.com, Inc.* Dairy Product Manufacturing - 2.11% H.J. Heinz Co. The accompanying notes are an integral part of these financial statements. 8 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Deep Sea, Coastal, and Great Lakes Water Transportation - 1.53% Royal Caribbean Cruises Ltd.*# $ Drugs and Druggists’ Sundries Merchant Wholesalers - 1.37% AmerisourceBergen Corp. Electrical and Electronic Goods Merchant Wholesalers - 0.80% W.W. Grainger, Inc. Electronic Shopping and Mail-Order Houses - 1.40% Amazon.com, Inc.* Full-Service Restaurants - 0.74% Panera Bread Co. - Class A* Grain and Oilseed Milling - 1.68% General Mills, Inc. Health and Personal Care Stores - 4.63% Express Scripts, Inc.* Medco Health Solutions, Inc.* Insurance Carriers - 2.52% Aflac, Inc. Limited-Service Restaurants - 1.39% McDonalds Corp. Local Messengers and Local Delivery - 0.35% United Parcel Service, Inc. - Class B Medical Equipment and Supplies Manufacturing - 6.90% 3M Co. Estee Lauder Companies, Inc. - Class A Intuitive Surgical, Inc.* Rockwell Automation, Inc. Motion Picture and Video Industries - 0.44% Netflix, Inc.* Motor Vehicle Manufacturing - 1.98% Ford Motor Co.* The accompanying notes are an integral part of these financial statements. 9 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Motor Vehicle Parts Manufacturing - 2.05% Johnson Controls, Inc. $ Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 1.59% Raytheon Co. Oil and Gas Extraction - 1.69% Occidental Petroleum Corp. Other Chemical Product and Preparation Manufacturing - 1.01% Albemarle Corp. Other General Merchandise Stores - 2.07% Wal-Mart Stores, Inc. Other Information Services - 1.25% Google, Inc. - Class A* Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing - 1.49% Agrium, Inc.# Pharmaceutical and Medicine Manufacturing - 7.69% Abbott Laboratories Gilead Sciences, Inc.* Merck & Co., Inc. Teva Pharmaceutical Industries Ltd. - ADR Valeant Pharmaceuticals International* Professional and Commercial Equipment and Supplies Merchant Wholesalers - 1.06% Covidien PLC# Rail Transportation - 1.07% Union Pacific Corp. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 1.72% Dow Chemical Co. Scheduled Air Transportation - 1.11% Southwest Airlines Co. Scientific Research and Development Services - 0.39% Alexion Pharmaceuticals, Inc.* The accompanying notes are an integral part of these financial statements. 10 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Semiconductor and Other Electronic Component Manufacturing - 4.70% Intel Corp. $ Jabil Circuit, Inc. Tyco Electronics Ltd.# Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.31% Church & Dwight Co., Inc. Procter & Gamble Co. Software Publishers - 6.43% Microsoft Corp. Oracle Corp. Wired Telecommunications Carriers - 2.05% DIRECTV - Class A* Wireless Telecommunications Carriers - 2.80% American Tower Corp. - Class A* Total Common Stocks (Cost $22,713,968) Total Investments in Securities (Cost $22,713,968) - 98.86% Other Assets in Excess of Liabilities - 1.14% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 11 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at March 31, 2010 (Unaudited) ASSETS Investments in securities, at value (cost $22,713,968) $ Receivables: Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Due to custodian Fund shares redeemed Administration fees Audit fees Transfer agent fees and expenses Advisory fees Custody fees Fund accounting fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$26,421,242 / 685,171 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2010 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $1,077) $ Interest Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Custody fees (Note 4) Registration fees Legal fees Trustee fees Reports to shareholders Chief Compliance Officer fee (Note 4) Miscellaneous expense Insurance expense Interest expense 8 Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. 14 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS - For a share outstanding throughout the period Six Months May 31, 2006* Ended to March 31, 2010 Year Ended September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income 0.11^ Net realized and unrealized gain/(loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income ) — From net realized gain on investments — — ) — — Total distributions ) — Redemption fees retained — — 0.00^# — — Net asset value, end of period $ Total return %++ -19.00
